DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  Claim 1 recites the limitations of "a hub including a plastic material" and "a shaft...including a plastic material different from a plastic material forming the hub" It is unclear whether the second introduction of a plastic material forming the hub refers to the same material as the first. 
Claim 15 recites the limitations of "a hub constituted of a high strength plastic material" and "a shaft...including a plastic material different from a plastic material forming the hub" It is unclear whether the second reference to a plastic material forming the hub refers to the high strength plastic material previously introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 2-4 and 8 include the limitation “the plastic material forming the hub.” As described in the above-recited objection to claim 1, the broadest reasonable interpretation of the claim as drafted includes the possibility that the hub may include multiple plastic materials. In the event that it does, it is unclear which plastic material the limitation would refer to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 10749410), hereinafter Bang, in view of Skolfield (US 2558589).
Regarding claim 1, Bang teaches a motor assembly comprising: 
a stator; a rotor comprising a rotor shaft and configured to be rotatable by electromagnetic interaction with the stator (see Bang col. 1 lines 57-67); 

a shaft coupling member positioned between the hollow portion and the rotor shaft (anti-deformation unit 1036, see Bang col. 34 lines 66-67).
Bang does not teach that the rotor shaft includes a metallic material or that the shaft coupling member includes a plastic material different from the plastic material forming the hub.
However, Skolfield teaches the concept of attaching a hollow hub of a fan (3) to a shaft (1) with a shaft coupling member (4) positioned between the shaft and hollow portion of the hub (see Skolfield fig. 2), wherein the shaft is made of metal, the hub is made of rigid plastic, and the sleeve is made of flexible, resilient, and compressible material similar to synthetic rubber (see Skolfield col. 2 lines 13-32). It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Skolfield with the device of Bang, as doing so represents the simple substitution of one known element for another to obtain predictable results.
 
Regarding claim 2, Bang in view of Skolfield teaches the motor assembly according to claim 1, but does not explicitly teach that the plastic material forming the shaft coupling member has a higher elongation at break than the plastic material forming the hub. 
However, Bang in view of Skolfield further teaches that the plastic material forming the hub is a fiber-reinforced plastic and that the plastic material forming the shaft coupling member is a synthetic rubber. Rigid plastics, particularly fiber-reinforced ones, are known to those having ordinary skill in the art to have material properties corresponding to relatively low elongations at break, whereas rubbers are known to have comparatively high elongations at break (see: NPL reference V )

claim 3, Bang in view of Skolfield teaches the motor assembly according to claim 1, but does not explicitly teach that the plastic material forming the shaft coupling member has a higher static friction coefficient with the metallic material than the plastic material forming the hub.
However, Skolfield specifically teaches the desirability of selecting the material of the shaft coupling member such that it can supply torque to the shaft (see Skolfield col. 2 lines 59-54). It would have been obvious for a person of ordinary skill in the art to select a material so as to maximize the static friction coefficient between the coupling member and the metallic member. Similarly, while Bang does not include explicit teachings about the static friction coefficient between the hub material and the metallic material, it does teach methods of adhesion beyond friction (adhesion, insert-injection molding, knurling, and external fasteners, see Bang col. 2 lines 1-40), which implicitly teaches that the friction coefficient between the hub and metallic material is not anticipated to be high. Consequently, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select materials such that the plastic material forming the shaft coupling member has a higher static friction coefficient with the metallic material than the plastic material forming the hub.

Regarding claim 4, Bang in view of Skolfield teaches the motor assembly according to claim 1, but does not explicitly teach that the plastic material forming the shaft coupling member comprises a ductile material having a lower tensile strength than the plastic material forming the hub.
However, Bang in view of Skolfield further teaches that the plastic material forming the hub is a fiber-reinforced plastic and that the plastic material forming the shaft coupling member is a synthetic rubber. Fiber-reinforced plastics are generally known by those having ordinary skill in the art to have higher tensile strength than synthetic rubbers (see page 10 of: NPL reference U, listing a variety of synthetic rubbers having a tensile strength with an upper range of 30 MPa; and NPL reference W, listing tensile strengths for a variety of polymers wherein the fiber-reinforced polymers listed tend to have 


Regarding claim 5, Bang in view of Skolfield teaches the motor assembly according to claim 1, wherein the shaft coupling member comprises: a body portion accommodated in the hollow portion (center of sleeve 4 in hollow portion of fan hub, see Skolfield fig. 2); 
The combination as previously described does not teach that the shaft coupling member includes a head portion extending in a radial direction of the rotor shaft from an upper side of the body portion.
However, Skolfield teaches a head portion extending in a radial direction of the rotor shaft from an upper side of the body portion (flange 11, see Skolfield fig. 1).
It would have been obvious to a person having ordinary skill in the art to combine the additional teachings of Skolfield with the combined apparatus of Bang and Skolfield, as doing so would prevent accidental longitudinal movement of the hub (see Skolfield col. 3 lines 55-61).

Regarding claim 6, Bang in view of Skolfield teaches the motor assembly according to claim 5, wherein a diameter of the head portion is larger than a diameter of the hollow portion to prevent the hub from being separated from the rotor shaft (diameter of flange 11 is larger than of main portion of sleeve 4, see Skolfield fig. 1).

Regarding claim 7, Bang in view of Skolfield teaches the motor assembly according to claim 1, wherein the shaft coupling member comprises 
a shaft insertion hole into which the rotor shaft is inserted (central bore in sleeve 4, see Skolfield figs. 2-3 and col. 2 lines 37-39). The combined device of Skolfield and Bang does not explicitly teach that a diameter of the shaft insertion hole is smaller than a diameter of the rotor shaft such that the rotor shaft is press-fitted into the shaft insertion hole.
However, Skolfield further teaches that a diameter of the shaft insertion hole is smaller than a diameter of the rotor shaft such that the rotor shaft is press-fitted into the shaft insertion hole (diameter of shaft larger than diameter of bore, see Skolfield col. 2 lines 33-44). It would have been obvious to a person having ordinary skill in the art to combine the additional teachings of Skolfield with the combined apparatus of Bang and Skolfield, as doing so would secure compression of the sleeve between sleeve and shaft, thereby allowing transmission of torque (see Skolfield col. 2 lines 49-54).

Regarding claim 8, Bang in view of Skolfield teaches the motor assembly according to claim 7, wherein the shaft coupling member comprises a shaft coupling surface in contact with the rotor shaft press-fitted into the shaft insertion hole (inside of bore through sleeve 4, see Skolfield fig. 3), and 
the shaft coupling surface includes a plastic material different from the plastic material forming the hub (as described in rejection of claim 1, the sleeve is taught as made from a synthetic rubber material, hub is made from fiber-reinforced plastic).

Regarding claims 9-11, Bang in view of Skolfield teaches the motor assembly according to claim 1. Bang additionally teaches the concept of including an intermediary (e.g. anti-deformation unit 1136, see Bang fig. 38) coupled via insert-injection (see Bang col. 34 lines 29-32). Double injection molding and See: section labeled 'Background-Art' of Kim et al. (WO 2010002117). Consequently, the use of force-fitting, insert-injection molding, or double-injection molding to combine the hollow portion and shaft coupling member would have been obvious to a person having ordinary skill in the art as the combination of prior art elements according to known methods to yield predictable results.
Furthermore, Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP § 2113).

Regarding claim 12, Bang in view of Skolfield teaches the motor assembly according to claim 5, but does not teach that the shaft coupling member further comprises a first coupling portion provided in the body portion to prevent revolving of the body portion inserted into the hollow portion.
However, Skolfield teaches the concept of including interlocking portions between shaft, sleeve, and fan hub (see Skolfield fig. 4 and col. 3 lines 1-9). 
it would have been obvious to a person having ordinary skill in the art to integrate the additional teachings of Skolfield such that shaft coupling member further comprised a first coupling portion provided in the body portion to prevent revolving of the body portion inserted into the hollow portion, as doing so would increase torque throughput and reduce slipping (see Skolfield col. 3 lines 1-9)

Regarding claim 13, Bang in view of Skolfield teaches the motor assembly according to claim 12, wherein the hollow portion includes a second coupling portion configured to be coupled to the first 

Regarding claim 14, Bang in view of Skolfield teaches the motor assembly according to claim 13, but does not directly teach that the first coupling portion comprises a protrusion protruding in the radial direction of the rotor shaft from the body portion, and the second coupling portion comprises a groove to allow the first coupling portion to be inserted into the second coupling portion.
However, Bang teaches the concept of including anti-slip grooves on the shaft (2072ba, see Bang fig. 48b) and corresponding grooves on a coupling member (see Bang col. 41 lines 30-38). 
It would have been obvious to a person having ordinary skill in the art to integrate the additional teachings of Bang into the combined device of Bang and Skolfield such that the first coupling portion comprises a protrusion protruding in the radial direction of the rotor shaft from the body portion, and the second coupling portion comprises a groove to allow the first coupling portion to be inserted into the second coupling portion (see Bang col. 41 lines 27-29)

Regarding claim 15, Bang teaches a cleaner comprising: 
a cleaner body (30); a suction head configured to suck foreign substances on a surface to be cleaned into the cleaner body (20); and a motor assembly (100) disposed inside the cleaner body (See Bang fig. 2), 
wherein the motor assembly comprises: 

wherein the impeller comprises: a hub (impeller 1030 includes shaft combiner 1033, see Bang fig. 38 and col. 34 lines 64-65) constituted of a high strength plastic material (fiber-reinforced plastic, see Bang col. 7 lines 1-3) to prevent damage due to high speed rotation of the impeller; and a shaft coupling member coupled to a hollow portion formed in the hub (anti-deformation unit 1036, see Bang col. 34 lines 66-67).
Bang does not teach that the shaft coupling member includes a plastic material different from the plastic material forming the hub.
However, Skolfield teaches the concept of attaching a hollow hub of a fan (3) to a shaft (1) with a shaft coupling member (4) positioned between the shaft and hollow portion of the hub (see Skolfield fig. 2), wherein the shaft is made of metal, the hub is made of rigid plastic, and the sleeve is made of flexible, resilient, and compressible material similar to synthetic rubber (see Skolfield col. 2 lines 13-32). It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Skolfield with the device of Bang, as doing so represents the simple substitution of one known element for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 10519977), HWANG et al. (US PGPub 2018/0252238), Edwards et al. (US 7500829), Hallerback (US 4343565), and Bahr (US 2290011), teaching elements of attaching fans and impellers to motor shafts.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723